IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,830-01


EX PARTE JOHN NEIL BRAGA





HABEAS CORPUS APPLICATION
FROM CAMERON COUNTY 

IN THE 107TH JUDICIAL DISTRICT COURT


Per curiam


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk
of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young,
418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of possession of
marijuana and sentenced to imprisonment for ten years. 
	On September 5, 2007, the trial court entered an order directing Applicant's trial counsel to
answer Applicant's habeas allegations. It appears that the habeas record has been forwarded to this
Court prematurely. We remand this application to Cameron County to allow the trial judge to obtain
the ordered affidavit from counsel and enter findings of fact and conclusions of law.
	The District Clerk of Cameron County is ordered to forward this application to this Court after
the judge of the 107th Judicial District Court obtains the ordered affidavit and enters findings of fact and
conclusions of law.

Filed: December 12, 2007
Do not publish